DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-17 are pending. 
Allowable Subject Matter
Claims 10-11 and 17 are allowed.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections, except for those discussed below, of record in the Office Action mailed 1/29/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/21/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure as filed does not describe “the screen has a non-standard aspect ratio” in Claim 1, line 6.  Application is advised to consider amending the text of the Specification to incorporate this language while being careful not to add new matter.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as filed does not describe “the screen has a non-standard aspect ratio” in Claim 1, line 6.
The term "rigid" in claim 16, line 2 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a screen as being rigid while another could interpret the same screen as not being rigid.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
Claim(s) 1, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (CN201169231).
The claims are rejected under 35 USC 102 under the interpretation that the screen as illustrated in the Figure is representative of the invention where the screen clearly extends at least half of a width of the inner side of the vehicle roof.
Regarding Claim 1, Wei (‘231) teaches a motor vehicle (See Claim #1, FIG, Abs. and paras. 2, 6-15.), 

    PNG
    media_image1.png
    372
    481
    media_image1.png
    Greyscale

comprising: a screen which is arranged and secured in a passenger compartment in a region of an inner side of a vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen#1.  The screen allows for passengers to browse/read in the car.), and wherein the screen extends continuously over at least half of a width of the inner side of the vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen#1), the (See FIG where the screen is behind a passenger sitting in a front seat, thus, no limit of vision.).
Regarding Claim 12, Wei (‘231) teaches a motor vehicle (See Claim #1, FIG, Abs. and paras. 2, 6-15.), comprising: a screen which is arranged and secured in a passenger compartment in a region of an inner side of a vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen #1.  The screen allows for passengers to browse/read in the car.), wherein the screen extends continuously over at least half of a width of the inner side of the vehicle roof and the screen supported so as to be displaceable in a longitudinal vehicle direction (See FIG.).
Regarding Claim 16, Wei (‘231) teaches wherein the screen is constructed to be rigid and not bendable in use (See Claim #1 and FIG-1, rigid and not bendable screen #1.).
Claim Rejections - 35 USC § 103
Claims 1-9, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN201169231).
The claims are rejected under 35 USC 103 under the interpretation the screen as illustrated in the Figure may or may not be representative regarding the relative width.
Regarding Claims 1-3, Wei (‘231) teaches a motor vehicle (See Claim #1, FIG, Abs. and paras. 2, 6-15.), 

    PNG
    media_image1.png
    372
    481
    media_image1.png
    Greyscale

comprising: a screen which is arranged and secured in a passenger compartment in a region of an inner side of a vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen#1.  The screen allows for passengers to browse/read in the car.), wherein the screen has a non-standard aspect ratio (See FIG wherein the aspect ratio is subjective.) and is mounted in the region of the inner side of the vehicle roof between a front window of the motor vehicle and a vehicle seat so as not to limit a field of vision through the front window of a passenger on the vehicle seat viewing the screen (See FIG where the vision of a passenger through a front window is not impaired as the screen is behind a passenger in a front seat.), however, fails to expressly disclose wherein the screen extends continuously over at least half/( two-thirds)/(an entirety) of a width of the inner side of the vehicle roof. 
Regarding the relative width, it is noted Applicant does not set forth any non-obvious unexpected results for selecting one relative width over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the LED screen as illustrated in the Figure is clearly wider than at least half the width of the inner side of the vehicle width.  It further would have 
Regarding Claims 4-8, Wei (‘231) teaches the vehicle discussed above, however, fails to expressly teach the dimensions, it is noted Applicant does not set forth any non-obvious unexpected results for selecting one dimension over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the LED screen as illustrated in the Figure has the claimed dimensions or it would have been obvious to a person having ordinary skill in the art to provide a screen having dimensions that satisfy the subjective preference of the viewers, including the claimed dimensions, so multiple viewers/passengers can see what is being displayed without strain.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 9, Wei (‘231) teaches a motor vehicle (See Claim #1, FIG, Abs. and paras. 2, 6-15.), comprising: a screen which is arranged and secured in a passenger compartment in a region of an inner side of a vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen #1.  The screen allows for passengers to browse/read in the car.), however, fails to expressly disclose wherein the screen extends continuously over at least half of a width of the inner side of the vehicle roof and the screen is positionable such that, in a field of vision of a vehicle passenger sitting in front of the screen, a lower edge of the screen is substantially in alignment with an upper end of a front window.
Regarding the relative width, it is noted Applicant does not set forth any non-obvious unexpected results for selecting one relative width over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the LED screen as illustrated in the Figure 
Regarding Claim 12, Wei (‘231) teaches a motor vehicle (See Claim #1, FIG, Abs. and paras. 2, 6-15.), comprising: a screen which is arranged and secured in a passenger compartment in a region of an inner side of a vehicle roof (See Claim #1, FIG, Abs. and paras. 2, 6-15, screen #1.  The screen allows for passengers to browse/read in the car.), however, fails to expressly disclose wherein the screen extends continuously over at least half of a width of the inner side of the vehicle roof and the screen supported so as to be displaceable in a longitudinal vehicle direction.
Regarding the relative width, it is noted Applicant does not set forth any non-obvious unexpected results for selecting one relative width over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the LED screen as illustrated in the Figure is clearly wider than at least half the width of the inner side of the vehicle width.  It further would have been obvious to a person having ordinary skill in the art to provide a screen having a width that is as wide as possible or having a width that satisfies the subjective preference of the viewers, including the claimed relative widths, so multiple viewers/passengers can see what is being displayed without strain.  Making any selection and adjustment of the positioning would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 13, Wei (‘231) teaches wherein the screen is secured and supported on a left roof side frame and on a right roof side frame (See FIG.)
Regarding Claim 15, Wei (‘231) teaches the vehicle discussed above, however, fails to expressly teach the LED being an organic.  
It is noted that organic LED was the common type of LED at the time of filing as nearly all LED screens were made of this type of material.  It would have been obvious to a person having ordinary skill in the art at the time of filing to select organic LED as the type of LED to provide a screen that is effective for its intended use.  Making any selection would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 16, Wei (‘231) teaches wherein the screen is constructed to be rigid and not bendable in use (See Claim #1 and FIG-1, rigid screen #1.).
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	May 24, 2021